        Case 3:20-cv-03005-RS Document 248 Filed 07/15/21 Page 1 of 5



1    ROB BONTA                                               LETITIA JAMES
     Attorney General of California                          Attorney General of the State of New York
2    SARAH E. MORRISON                                       PHILIP BEIN (admitted pro hac vice)
     ERIC KATZ                                               Senior Counsel
3    Supervising Deputy Attorneys General                    TIMOTHY HOFFMAN (admitted pro hac vice)
     CATHERINE M. WIEMAN, SBN 222384                         Senior Counsel
4    TATIANA K. GAUR, SBN 246227                               Office of the Attorney General
     ROXANNE J. CARTER, SBN 259441                             Environmental Protection Bureau
5    JESSICA BARCLAY-STROBEL, SBN 280361                       28 Liberty Street
     BRYANT B. CANNON, SBN 284496                              New York, NY 10005
6    Deputy Attorneys General                                  Telephone: (716) 853-8465
       300 South Spring Street, Suite 1702                     Fax: (716) 853-8579
7      Los Angeles, CA 90013                                   Email: Timothy.Hoffman@ag.ny.gov
       Telephone: (213) 269-6329                             Attorneys for Plaintiff State of New York
8      Fax: (916) 731-2128
       E-mail: Tatiana.Gaur@doj.ca.gov
9    Attorneys for Plaintiff State of California, by and
     through Attorney General Rob Bonta and
10   California State Water Resources Control Board
     [Additional Parties and Counsel Listed on
11   Signature Page]
12                            IN THE UNITED STATES DISTRICT COURT
13                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
14
     STATE OF CALIFORNIA, et al.,                                Case No. 3:20-cv-03005-RS
15

16                                             Plaintiffs,       JOINT STIPULATION RE:
                                                                 BRIEFING SCHEDULE ON
17                  v.                                           DEFENDANTS’ MOTION FOR
                                                                 REMAND
18
     MICHAEL REGAN, et al.,                                     Action Filed: May 1, 2020
19
                                             Defendants,
20
     STATE OF GEORGIA, et al.,
21
                                 Intervenor-Defendants.
22

23

24

25

26

27

28
                                                       1
                                         Joint Stipulation re: Briefing Schedule on Defendants’ Motion for Remand
                                                                                               (3:20-cv-03005-RS)
        Case 3:20-cv-03005-RS Document 248 Filed 07/15/21 Page 2 of 5



1          Subject to the Court’s approval, and pursuant to Civil Local Rule 7-12, Plaintiffs 1,

2    Defendants 2, and State Intervenors 3 (collectively, the Parties), HEREBY STIPULATE as

3    follows:

4           1.    On May 1, 2020, Plaintiffs filed a complaint challenging “The Navigable Waters

5    Protection Rule: Definition of ‘Waters of the United States’” (2020 Rule) for violations of the

6    Administrative Procedure Act, 5 U.S.C., § 551, et seq.

7           2.    On June 14, 2021, Defendants filed a Motion to Continue Stay and informed the

8    Court that they intend to file a motion for remand of the 2020 Rule without vacatur. Dkt. No. 245

9    at 2. The Motion to Continue Stay requested that all existing deadlines be vacated. Id.

10          3.    On June 16, 2021, the Court issued an Order vacating all existing deadlines and

11   staying the proceedings, except with respect to Defendants’ motion for remand without vacatur,

12   until the Court rules on that motion. Dkt. No. 247 at 2. The Order directed Defendants to file their

13   motion for remand without vacatur by July 16, 2021. Id.

14          4.    Plaintiffs reserved all their rights with regards to Defendants’ motion for remand

15   without vacatur. Dkt. No. 244 at 3. State Intervenors reserved the right to oppose Defendants’

16   remand motion. Id.

17          5.    In order to adequately prepare and present their arguments regarding Defendants’

18   motion for remand without vacatur, the Parties have agreed to extend the default briefing

19   schedule for their briefs in support of and in opposition to Defendants’ remand motion as follows:

20                 a. Plaintiffs’ and State Intervenors’ briefs opposing/responding to Defendants’

21                     motion for remand without vacatur will be due on August 9, 2021;

22

23          1
               Plaintiffs are the States of California, New York, Connecticut, Illinois, Maine, Maryland,
     Michigan, New Jersey, New Mexico, North Carolina, Oregon, Rhode Island, Vermont,
24   Washington and Wisconsin, the Commonwealths of Massachusetts and Virginia, the North
     Carolina Department of Environmental Quality, the District of Columbia, and the City of New
25   York.
             2
               Defendants are the United States Environmental Protection Agency (EPA), EPA
26   Administrator Michael Regan, the United States Army Corps of Engineers (Army Corps), and
     Assistant Secretary for the Army Corps Jaime Pinkham.
27           3
               State Intervenors are the States of Georgia, West Virginia, Alabama, Alaska, Arkansas,
     Idaho, Indiana, Kansas, Kentucky, Louisiana, Mississippi, Missouri, Montana, Nebraska, North
28   Dakota, Ohio, Oklahoma, South Carolina, South Dakota, Tennessee, Texas, Utah, and Wyoming.
                                                       2
                                         Joint Stipulation re: Briefing Schedule on Defendants’ Motion for Remand
                                                                                               (3:20-cv-03005-RS)
      Case 3:20-cv-03005-RS Document 248 Filed 07/15/21 Page 3 of 5



1                b. Defendants’ reply in support of their motion for remand without vacatur will be

2                   due on August 23, 2021.

3         IT IS SO STIPULATED.

4

5    Dated: July 15, 2021                       Respectfully Submitted,

6                                               ROB BONTA
                                                Attorney General of California
7                                               SARAH E. MORRISON
                                                ERIC KATZ
8                                               Supervising Deputy Attorneys General
                                                CATHERINE M. WIEMAN
9                                               ROXANNE J. CARTER
                                                JESSICA BARCLAY- STROBEL
10                                              BRYANT B. CANNON
                                                Deputy Attorneys General
11
                                                /s/ Tatiana K. Gaur
12                                              TATIANA K. GAUR
                                                Deputy Attorney General
13                                              Attorneys for Plaintiff State of California, by and
                                                through Attorney General Rob Bonta and
14                                              California State Water Resources Control Board

15                                              /s/Hubert T. Lee
                                                HUBERT T. LEE (NY Bar No. 4992145)
16                                              PHILLIP R. DUPRÉ (D.C. Bar No. 1004746)
                                                U.S. Department of Justice
17                                              150 M Street, NE Suite 4.1116
                                                Washington, D. C. 20002
18
                                                Hubert.lee@usdoj.gov
19                                              Phillip.r.dupre@usdoj.gov
                                                Telephone (202) 514-1806 (Lee)
20                                              Telephone (202) 616-7501 (Dupré)
                                                Facsimile (202) 514-8865
21                                              Attorneys for Defendants
22
                                                CHRISTOPHER M. CARR
23                                              Attorney General of Georgia
24
                                                /s/ Andrew A. Pinson
25                                              Andrew A. Pinson, Solicitor General
                                                Drew F. Waldbeser, Assistant Solicitor General
26                                              Office of the Attorney General
                                                40 Capitol Square, S.W., Atlanta, Georgia 30334
27                                              Tel: (404) 651-9453; Fax: (404) 656-2199
                                                Email: apinson@law.ga.gov
28                                              Counsel for Intervenor State of Georgia
                                                   3
                                     Joint Stipulation re: Briefing Schedule on Defendants’ Motion for Remand
                                                                                           (3:20-cv-03005-RS)
        Case 3:20-cv-03005-RS Document 248 Filed 07/15/21 Page 4 of 5



1                                      SIGNATURE ATTESTATION

2           Pursuant to Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of this

3    document has been obtained from each of the other signatories.

4
     Dated: July 15, 2021                                     /s/ Tatiana K. Gaur
5                                                             TATIANA K. GAUR
6

7

8

9

10   LA2020300885
     64368804.docx
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         4
                                           Joint Stipulation re: Briefing Schedule on Defendants’ Motion for Remand
                                                                                                 (3:20-cv-03005-RS)
           Case 3:20-cv-03005-RS Document 248 Filed 07/15/21 Page 5 of 5




                                 CERTIFICATE OF SERVICE

Case Name:       State of California, et al. v. Andrew R. Wheeler, et al.

Case No.:        3:20-cv-03005-RS

I hereby certify that on July 15, 2021, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:

                     JOINT STIPULATION RE: BRIEFING SCHEDULE ON
                          DEFENDANTS’ MOTION FOR REMAND

I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.

I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on July 15, 2021, at Los Angeles, California.



               Beatriz Davalos                                  /s/ Beatriz Davalos
                 Declarant                                           Signature




LA2020300885
